ORDER
5 The trial court rendered judgment in favor of plaintiff and against Henry Maride, among others. The court also granted judgment on a third party demand against Maride. Although Maride did not appeal or seek to have the judgment annulled, the court of appeal declared the judgment invalid as to him.
A judgment cannot be modified on appeal in favor of a party who did not seek relief. Accordingly, the writ is granted as to relator’s request to have the judgment against Maride reinstated, and it is ordered that the judgment of the trial court as to Henry Maride be reinstated. In all other respects, the writ is denied.
DENNIS, J., would grant the writ.